Citation Nr: 1226535	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-42 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected costochondritis (claimed as a chest condition).

2.  Entitlement to service connection for benign skin growth of the left eye, claimed as a left eye disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1983 to August 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) received in October 2009, the Veteran requested a Board hearing at the RO in support of her claims.  By a statement received in January 2012, however, she withdrew her request.  The Board thus deems the Veteran's hearing request withdrawn under 38 C.F.R. § 20.702(e) (2011).  The Board further observes that although the Veteran's representative requested in the statement in lieu of Form 646 dated November 2009 that the Veteran's claims folder be sent to them if the Veteran was unable to attend the Board hearing, the representative subsequently noted in the January 2012 statement withdrawing the Veteran's request for the Board hearing that the claims folder may be forwarded to the Board for appellate proceedings.  


FINDINGS OF FACT

1.  The Veteran's service-connected costochondritis, chest pain, is presently manifested by episodes of subjective pain at various times, without evidence of any limitation of motion, including as a result of pain and dysfunction, some tenderness along the bilateral costosternal sides, significantly affects employment, slightly impacts daily activities, and is productive of a moderate level of impairment.

2.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed left eye disability and service.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent, and no higher, for costochondritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 4.73 Diagnostic Codes 5099-5010, 5321 (2011). 

2.  A left eye disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an initial compensable evaluation for service-connected costochondritis as well as entitlement to service connection for a left eye disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter, to include notice of the effective-date element of the claim by a letter mailed in July 2007, prior to the initial adjudication of her claims.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The evidence of record includes the Veteran's statements, service treatment records, and private treatment records.  
Additionally, the Veteran was afforded VA examinations in January and February 2008 for her left eye disability and costochondritis, respectively.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed her past medical history, reviewed her claims folder, documented her current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, the February 2008 VA examination report contains sufficient information to rate the Veteran's service-connected costochondritis under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.  She has retained the services of an accredited representative.  She withdrew her request for a hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the issues on appeal.

Higher evaluation for costochondritis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  As will be further explained below, in making the determination to deny a compensable rating for the issue of costochondritis, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Although the Veteran has reported intermittent pain attributed to her costochondritis, as mentioned previously, pain is taken into account in the schedular ratings as it is generally present with these types of disabilities. 

The Board notes, initially, that VA's rating schedule does not include criteria for the evaluation of costochondritis, however, as noted above, the schedule does provide for analogous ratings under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. §§ 4.20, 4.27.  In consideration of the nature of the disability at issue, the Board finds that musculoskeletal codes pertaining to the chest region can therefore be applied to determine the applicable rating.  As such, the Board finds that the most appropriate Diagnostic Code for the Veteran's costochondritis appears to be 5321, for muscle group XXI, muscles of respiration, because of the similar anatomical location and symptomatology.  The Board acknowledges that the Veteran's costochondritis is currently rated as noncompensable under 38 C.F.R.      § 4.71a, Diagnostic Codes 5399-5321. 

According to the policy in the schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99." 38 C.F.R. § 4.27 (2011).  For example, Diagnostic Code 5099 is used to identify unlisted diseases of the musculoskeletal system.  Additionally, in the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself.  If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011). The hyphenated diagnostic code in this case therefore indicates that an unlisted disorder under Diagnostic Code 5399 is the service-connected disorder and that the disorder at issue is being rated under Diagnostic Code 5321. 

As noted, costochondritis may be rated as a musculoskeletal disability under 38 C.F.R. § 4.71a, or alternatively as a muscle disability under 38 C.F.R. § 4.73.  As will be discussed, musculoskeletal disabilities are rating on limitation of motion.  However, as no limitation of motion has been reported, a compensable rating is not warranted.  With regard to symptoms analogous to muscle injury residuals, the evidence does indicate a degree of disability most consistent with moderate impairment, but no more. 

Diagnostic Code 5010 pertains to arthritis due to trauma substantiated by x-ray findings and is to be rated as degenerative arthritis.  Traumatic arthritis (Diagnostic Code 5010) is evaluated according to Diagnostic Code 5003, which pertains to degenerative arthritis.  Under Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  However, if the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating will be applied if limitation of motion is established by X-ray findings and objective evidence of limitation of motion, such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R.     § 4.71a, Diagnostic Code 5003 (2011). 

Diagnostic Code 5321 addresses muscle injuries to Group XXI muscles of respiration: Thoracic muscle group.  The function of these muscles is for respiration.  Under Diagnostic Code 5321, a 0 percent evaluation is assigned for a slight muscle disability; a 10 percent evaluation is assigned for moderate muscle disability; and a 20 percent evaluation is assigned for a moderately severe or severe disability. 38 C.F.R. § 4.73, Diagnostic Code 5321 (2011). 

38 C.F.R. § 4.56 provides guidance for the evaluation of muscle disabilities as slight, moderate, moderately severe, or severe.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R.             § 4.56(c) (2011).  Slight disability of muscles results from a simple wound of muscle without debridement or infection.  38 C.F.R. § 4.56(d)(1) (2011).  Moderate disability of the muscles results from through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2) (2011).  Moderately severe disability of muscles results from through and through or deep penetrating wound with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  It requires indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  Severe disability of the muscles results from through and through or deep penetrating wound with extensive debridement, prolonged infection, sloughing of soft parts, and intermuscular scarring and binding. It requires ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4). 

The Board notes that private treatment records dated from 2004 to 2007 document the Veteran's treatment for chest pain, to include physical therapy.  A treatment record from CORA Rehabilitation Clinics dated August 2005 notes that the Veteran demonstrated postural awareness.    

The Veteran was afforded a VA examination in February 2008.  The Veteran complained of intermittent chest pain which was relieved with exercise (physical therapy) and lasted for 30 minutes.  She also used ibuprofen for treatment.  Pertinently, the Veteran reported that the costochondritis mildly affects daily chores, shopping, exercise, and sports, and does not affect recreation, traveling, feeding, bathing, dressing, toileting, or grooming.  Moreover, the VA examiner noted the Veteran's report that the costochondritis significantly affects her occupation as a post office supervisor, specifically documenting the Veteran's decreased strength in the upper extremity and pain as well as her report that she missed two weeks of work in the previous year due to the chest pain.

Upon physical examination, the VA examiner reported that the Veteran was well nourished and had normal body posture, no deformities, and no evidence of distress.  However, she reported tenderness along the bilateral costosternal sides (ribs 4-6).  The remainder of the cardiac examination as well as pulmonary examination indicated normal findings.  The VA examiner diagnosed the Veteran with costochondritis and noted no cardiac diagnosis as well as a normal heart examination.  The Board notes that there is no indication in the examination report that the pain the Veteran experiences, in conjunction with her costochondritis, produces any limitation of motion or function. 

Based upon the evidence of record, the Veteran's service-connected costochondritis, chest pain, is presently manifested by intermittent episodes of subjective pain, and without evidence of any limitation of motion, including as a result of pain and dysfunction and some tenderness shown on examination.  Notably, the Veteran has not contended during the period under consideration that the costochondritis causes limitation of motion.  Therefore, the Board finds a compensable rating under 5099-5010, for the Veteran's service-connected costochondritis, chest pain, is not warranted. 

However, the Board finds that the Veteran's costochondritis is manifested by pain and decreased strength which is most appropriately described as "moderate" and not "moderately severe" or "severe" under the criteria of Diagnostic Code 5321 for Group XXI muscle injuries, and that a 10 percent disability rating is therefore warranted.  In this regard, the Board notes the February 2008 VA examiner's report that the costochondritis significantly affects the Veteran's employment as a post office supervisor, and that she missed two weeks of work in the previous year due to the chest pain.  Pertinently, the February 2008 examiner also noted that the Veteran's daily activities are at the most mildly affected by the costochondritis.  Furthermore, heart and pulmonary examinations indicated essentially normal findings.  As such, while the Board does not doubt that chest pain and decreased strength exist, in the absence of any evidence to the contrary, the Board cannot characterize the Veteran's costochondritis disability as "moderately severe," or "severe." 

Accordingly, based on the evidence of record, the Board finds that the Veteran's costochondritis is properly described as "moderate" under the criteria of Diagnostic Code 5321 for Group XXI muscle injuries.  To the extent that the Veteran may contend otherwise, her self-reports are outweighed by the medical evidence, which indicates that there is no evidence of moderately severe or severe symptoms associated with the costochondritis.

Consideration has again been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a higher evaluation other than the newly assigned 10 percent for the Veteran's service-connected costochondritis, as a review of the record, to include the medical evidence, fails to reveal any additional functional impairment associated with such disability to warrant consideration of any additional alternate rating codes. 

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to support the proposition that the Veteran's service-connected costochondritis disability has not changed appreciably during the period on appeal.  There are no medical findings and no other evidence which would allow for the assignment of a disability rating greater than 10 percent during the period of time here under consideration.  Specifically, as discussed above, the competent medical evidence of record, to include the February 2008 VA examination report as well as private treatment records, indicate that the Veteran's costochondritis symptomatology has remained relatively stable throughout the period.  As such, there is no basis for awarding the Veteran a disability rating other than the currently assigned 10 percent for any time from July 10, 2007 to the present.

In evaluating the severity of her service-connected disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria provides for evaluation of the disability based upon impairment due to the Veteran's service-connected costochondritis, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.

In granting the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Board observes the February 2008 VA examiner's report that the Veteran's costochondritis causes "significant" effects on her employment.  However, the evidence of record does not show, and the Veteran has not asserted, that her costochondritis renders her unable to obtain substantial and gainful employment.  On the contrary, the evidence of record reveals that she is currently employed as a post office supervisor.  See the February 2008 VA examination report.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.  

Service connection for a left eye disability

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran claims entitlement to service connection for a left eye disability, which she contends is due to her military service.  See, e.g., the Veteran's VA Form 9 dated in October 2009.    

As to element (1), the medical evidence of record documents diagnosis of a left eye disability.  In particular, the medical evidence of record documents diagnosis of a benign skin growth of the left eye.  See the January 2008 VA examination report.  Element (1) is therefore satisfied.

With regard to element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's service treatment records document complaints of and treatment for a left eye disability on multiple occasions.  Specifically, the Veteran received treatment for swelling around both eyes in April 1984 as a result of a bike accident.  Additionally, abnormal distant vision in the left eye was indicated during a September 1991 examination.  Myopia was documented in a subsequent treatment record dated in October 1991.  Further, the Veteran complained of soreness in the left eye in October 1993 and was prescribed warm compresses for treatment.  Moreover, the Veteran complained of left eye trouble and soreness on her May 1994 report of medical history in conjunction with her separation examination.  However, an eye examination indicated normal findings at that time.  The remainder of the Veteran's service treatment records is absent treatment for a left eye disability.      

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's left eye disability is not related to service.

Specifically, the Veteran was afforded a VA examination in January 2008.  In addition to the results of a current examination, the VA examiner considered the Veteran's history of in-service trauma to the left side of her face from the bicycle accident and subsequent left eye symptoms.  After review of the Veteran's medical history and diagnosis of benign skin growth of the left eye, the VA examiner concluded that the Veteran's left eye disability is "less likely as not (less than 50/50 probability) caused by or a result of trauma."  The VA examiner's rationale for his conclusion was based on his finding that the benign skin growth which was noted on the lower lid of the Veteran's left eye was not documented in the Veteran's claims folder, to include the service treatment records, and the Veteran was uncertain of the exact time that the lesion was first noticed.  Moreover, the VA examiner noted that the Veteran was recently examined by oculo-plastics subspecialty, who documented benign skin growth without relation to possible previous trauma.  Finally, the VA examiner reported that the lesion is not affecting vision or causing pain.  

The January 2008 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Further, in rendering the opinion, the VA examiner considered the Veteran's service treatment records and her in-service trauma, and determined that the in-service trauma and treatment did not cause her current left eye disability.   

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of her claim.  She has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report her symptoms both current and past (including a skin lesion), has presented no probative competent evidence of a nexus between her left eye disability and service.   The Board finds that the Veteran as a lay person is not competent to associate any of her claimed symptoms to service.  That is, the Veteran is not competent to opine on matters such as the etiology of her current left eye disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that her contention with regard to a medical nexus between her left eye disability and her military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of her own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to contend that she has had a left eye disability continually since service.  However, the first postservice evidence of complaint of, or treatment for, a left eye disability is in July 2007, when the Veteran filed her claim for VA benefits.  This was more than 10 years after the Veteran left active service in August 1994.  Pertinently, at the time of her separation from service, no left eye disability was identified.    

While the Veteran is competent to report left eye impairment over the years since service, the Board notes that the Veteran's May 1994 separation examination is absent a left eye disability.  Furthermore, during her VA examination, the Veteran indicated that she was unsure of the date of onset of her disability, and the Board finds statements made directly to health care providers during the course of examination to be inherently more credible than contrary statements offered in support of a claim for benefits.  Therefore, the Board concludes that her May 1994 service separation examination as well as the January 2008 VA examination contradict any current assertion that her current left eye disability was manifested during service.  There is also no competent medical evidence that the Veteran complained of or was treated for a left eye disability for more than 10 years after her separation from her period of active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, element (3) is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left eye disability.  The benefit sought on appeal is accordingly denied.



ORDER

Entitlement to an initial 10 percent disability rating for service-connected costochondritis (claimed as a chest condition) is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to service connection for benign skin growth of the left eye, claimed as a left eye disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


